 



Exhibit 10.27
SEVERANCE AGREEMENT AND FULL RELEASE
     This Severance Agreement and Full Release (“Release Agreement” or
“Agreement”) is made and entered into this 11th day of July 2007 (“Execution
Date”) by and between Joseph V. Marinelli (“Employee,” a term which includes
Employee, Employee’s spouse, and all assigns, heirs, and successors in interest)
and Allied Automotive Group, Inc., a Georgia corporation (“Company,” a term
which includes Company, its parent, subsidiary and affiliated organizations,
their successors in interest, and their respective agents, Employees, officers,
directors and attorney ).
     WHEREAS Employee and Company are parties to an employment agreement under
which Employee is entitled to receive certain severance benefits under certain
conditions, including the execution of this Release Agreement, and
     WHEREAS Employee and Company have mutually agreed that Employee is entitled
to receive the severance benefits described in Employee’s employment agreement
in consideration for the execution of this Release Agreement, it is hereby
AGREED AS FOLLOWS:
     1. TERMINATION OF EMPLOYMENT. Employee agrees that his employment
relationship with Company will terminate on July 10, 2007, whereupon all
benefits, privileges and authorities related thereto ceased, except as set forth
herein. Effective as of the Execution Date, Employee resigns as a member of the
Board of Directors and as an officer of all subsidiaries and affiliates of
Company, including, but not limited to, Haul Insurance, Ltd.
     2. NO ADMISSION BY COMPANY. Company and Employee agree that the entry of
the parties into this Release Agreement is not and shall not be construed to be
an admission of liability or wrongdoing on the part of Company.
     3. FUTURE COOPERATION. Employee AGREES that, notwithstanding Employee’s
termination on the date specified above, Employee will make himself available
upon reasonable notice to Company or its designated representatives for the
purposes of; (1) Providing information regarding the projects, files and/or
clients with whom Employee worked for the purpose of transitioning such
projects, files and/or clients to other Company Employees as the result of
Employee’s termination; (2) Providing information and/or testimony regarding any
other matter, file, project and or client with whom Employee was involved while
employed by Company.
     4. CONSIDERATION. Within ten days following the expiration of the
revocation period described in Section 17 below, Company shall pay Employee Two
Hundred Twenty-Five Thousand Dollars ($225,000.00), subject to ordinary and
lawful deductions, in one lump sum payment in consideration for Employee signing
this Release Agreement and agreeing to its terms. Employee agrees and
acknowledges that this is consideration to which Employee would not otherwise be
entitled absent execution of this Release Agreement.

 



--------------------------------------------------------------------------------



 



     In addition, Employer shall continue to provide to Employee and Employee’s
immediate family, for a period of twelve (12) months from termination, medical
and dental coverage by making payments on behalf of Employee to extend medical
and dental insurance subject to Employee’s COBRA rights. Employee must exercise
his COBRA rights by providing written notice thereof. Employee releases Employer
from any further obligation to make any payments on behalf of Employee in regard
to his COBRA rights.
     5. OTHER BENEFITS. Nothing in this Release Agreement shall:
(a) alter or reduce any vested, accrued benefits (if any) Employee may have to
any pension benefits to which Employee may be entitled under any retirement or
401(k) plan established by Company;
(b) affect Employee’s right (if any) to elect and pay for continuation of
Employee’s health insurance coverage under the Health Benefit Plan pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (C.O.B.R.A.); or
(c) affect Employee’s right to receive any “Stay Bonus” (as defined in the
Allied Holdings, Inc. Amended Severance Pay and Retention and Emergence Bonus
Plan for Key Employees, as in effect from time to time (hereinafter the “KERP”)
in accordance with the terms and conditions of the KERP. The Company shall pay
to Employee Fifty-Five Thousand One Hundred Twenty-Five Dollars ($55,125.00),
subject to ordinary and lawful deductions, constituting the final amount of his
Stay Bonus due to Employee under the KERP, on or before August 8, 2007.
          Employee shall receive his final paycheck for services rendered
through July 10, 2007, in the ordinary course of business according to the
payroll policies and procedures of Company and subject to ordinary and lawful
deductions. Employee waives any claim to any further compensation or benefits
other than those expressly set forth in this Release Agreement.
     6. EMPLOYEE’S FULL RELEASE OF ALL CLAIMS AGAINST COMPANY. In consideration
for the undertakings and promises of Company set forth in this Release
Agreement, Employee unconditionally releases, discharges, and holds harmless
Company, its corporate affiliates, officers, directors, shareholders, employees,
agents, insurers and attorneys as individuals; and the successors and assigns of
each (collectively referred to as “Releasees”), from each and every claim, cause
of action, right, liability or demand of any kind and nature, and from any
claims which may be derived therefrom (collectively referred to as “claims”),
that Employee had, has, or might claim to have against Releasees at the time
Employee executes this Release Agreement, including but not limited to any and
all claims:
(a) arising from Employee’s employment, pay, bonuses, amounts due under the
KERP, vacation or any other Employee benefits, and other terms and conditions of
employment or employment practices of Company;


2



--------------------------------------------------------------------------------



 



(b) relating to the termination of Employee’s employment with Company or the
surrounding circumstances thereof;
(c) relating to payment of any attorney’s fees for Employee;
(d) based on discrimination on the basis of race, color, religion, sex, national
origin, handicap, disability, age or any other category protected by law under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
Executive Order 11246, the Age Discrimination in Employment Act, the Older
Workers Benefits Protection Act, the Equal Pay Act, the Americans With
Disabilities Act, the Rehabilitation Act of 1973, the Consolidated Omnibus
Budget Reconciliation Act of 1985, (as any of these laws may have been amended)
or any other similar labor, employment or anti-discrimination law under state,
federal or local law;
(e) based on any contract, tort, whistleblower, personal injury, wrongful
discharge theory or other common law theory.
     7. Covenants of Employee
     As conditions to the payments and benefits to be made and provided by
Company to Employee as provided herein, Employee agrees as follows:
(a) Use of Information. For a period of two (2) years following the Execution
Date, Employee shall not, directly or indirectly, divulge or make use of any
Confidential Information without prior written consent of the Company. Employee
further agrees that throughout the period of time during which information
remains a Trade Secret under applicable law, Employee shall not, directly or
indirectly, divulge or make use of any Trade Secret without prior written
consent of Company. Employee further agrees that if Employee is questioned about
information subject to this agreement by anyone not authorized to receive such
information, Employee will promptly notify Employee’s supervisor(s) or an
officer of the Company. This Agreement does not limit the remedies available
under common or statutory law or in equity, which may impose longer duties of
non-disclosure.
(b) Return of Property and Information. Employee shall return to Company as of
the Execution Date any and all property which may have been purchased by
Employee with Company funds or issued by the Company, including, but not limited
to, computers, cell phones, pagers, personal digital assistants, Company credit
cards and airport gold parking card. Employee warrants and covenants that he
does not have any documents or information relating to Company in his
possession, either in hard copy or electronic form. Should Employee subsequently
discover that he does possess such information, he will promptly return it to
the company.

3



--------------------------------------------------------------------------------



 



(c) Non-Solicitation Covenant. Employee agrees that for a period of 12 months
following the Execution Date, Employee will not directly or indirectly solicit
or attempt to solicit any business in competition with the Business of Company
from any of the Company’s customers, vendors, or suppliers with whom Employee
had Material Contact during the last year of Employee’s employment with the
Company.
d) Non-Recruitment of Company Employees. Employee agrees that for a period of
12 months following the Execution Date, Employee will not directly or indirectly
solicit or attempt to solicit any employee of the Company with whom Employee had
Material Contact during the last year of Employee’s employment with the Company
for the purpose of encouraging, enticing, or causing said employee to terminate
employment with the Company.
(e) Covenant Not to Sue. Employee covenants not to sue Company or any party
released herein on account of any claim released hereby, or to encite, assist or
encourage others to bring claims against Company. Employee further covenants not
to accept, recover or receive any monetary damages or any other form of relief
which may arise out of or in connection with any administrative remedies which
may be filed with or pursued independently by any governmental agency or
agencies, whether federal, state or local.
(f) Consulting Services. Employee agrees that for the period beginning on the
date following the Execution Date and ending thirty (30) calendar days
thereafter, Employee will make himself available for consultation as required
and deemed necessary by the President and Chief Executive Officer or the Senior
Vice-President Terminal Operations of the Company, to provide information,
explanation, review or support, or to serve in any other consulting capacity to
the Company. In consideration for making himself readily available to the
Company during such thirty (30) day period, the Company agrees to pay Employee a
consulting fee in an amount equal to Ten Thousand Dollars ($10,000.00), subject
to ordinary and lawful deductions, with Five Thousand Dollars ($5,000,00) to be
paid fifteen (15) days after the Execution Date and Five Thousand Dollars
($5,000.00) to be paid on the thirtieth (30th) day following the Execution Date;
provided that this consulting fee and the services contemplated hereunder shall
only be due and payable in the event the Revocation Period described in
Section 17 below has expired and this Release Agreement is in effect. Employee
and the Company agree that Employee shall only be a consultant for the Company
during the thirty (30) day period following the Execution Date and that Employee
shall have no authority to bind the Company during this period.
     8. NO INTEREST IN REINSTATEMENT. Employee hereby acknowledges that Employee
has no interest in reinstatement, reemployment or employment with Company, and
Employee forever waives any interest in or claim of right to any future
employment by Company. Employee further covenants not to apply for future
employment with Company.

4



--------------------------------------------------------------------------------



 



     9. CONFIDENTIALITY. Except as otherwise expressly provided in this
paragraph, Employee agrees that the terms, amount of consideration, conditions
of this Release Agreement are and shall be deemed to be confidential and
hereafter shall not be disclosed by Employee to any other person or entity. The
only disclosures excepted by this paragraph are (a) as may be required by law;
(b) Employee may tell prospective employers the dates of Employee’s employment,
positions held, evaluations received, Employee’s duties and responsibilities and
salary history with Company; (c) Employee may disclose the terms and conditions
of this Release Agreement to Employee’s attorneys and tax advisers; and
(d) Employee may disclose the terms and conditions of this Release Agreement to
Employee’s spouse (if any); provided, however, that Employee makes Employee’s
spouse, attorneys and/or tax advisers aware of the confidentiality provisions of
this paragraph, and further provided that Employee will be responsible for any
breaches of this confidentiality paragraph by his spouse, attorneys or tax
advisers to the same extent as if Employee had directly breached this paragraph.
     10. NO HARASSING CONDUCT. Employee further agrees and promises that
Employee will not induce or incite claims of discrimination, wrongful discharge,
breach of contract, tortious acts, or any other claims against Company by any
other person or entity, that Employee shall not undertake any harassing or
disparaging conduct directed at any of the parties, and that Employee shall
refrain from making any negative or derogatory statements concerning Company at
any time in the future. Provided, however, this provision may not be used to
restrict the exercise of Employee’s rights under local, state or federal law.
     11. CONSTRUCTION OF RELEASE AGREEMENT AND VENUE FOR DISPUTES. This Release
Agreement shall be deemed to have been jointly drafted by the parties, and shall
not be construed against any party. It shall be governed by the law of the State
of Georgia, and the parties agree that any actions arising out of or relating to
the interpretation or enforcement of this Release Agreement must be brought
exclusively in either the Superior Court of DeKalb County, Georgia or the United
States District Court for the Northern District of Georgia. The parties consent
to the personal jurisdiction and venue of such courts and waive all possible
objections thereto.
     12. SEVERABILITY. The parties agree that the provisions of this Release
Agreement shall be construed in favor of their reasonable nature, legality, and
enforceability, in that any reading causing unenforceability shall yield to a
construction permitting enforceability. If any single provision or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Release Agreement.
     13. NO RELIANCE UPON OTHER STATEMENTS. This Release Agreement is entered
into without reliance upon any statement or representation of any party hereto
or parties hereby released other than the statements and representations
contained in writing in this Release Agreement.
     14. ENTIRE UNDERSTANDING. The parties acknowledge that this Release
Agreement contains the entire understanding of the parties with respect to the
subject matter contained herein, and that it may not be modified other than in a
writing signed by the parties

5



--------------------------------------------------------------------------------



 



hereto. Any provisions of any employment agreement between Employee and Company
which survive termination or cessation of Employee’s employment by their terms,
including, without limitation, restrictive covenants, shall be unaffected by
this Release Agreement.
     15. NO WAIVER. Any failure by any party to enforce any of their rights and
privileges under this Release Agreement shall not be deemed to constitute waiver
of any rights and privileges contained herein.
     16. FULL AND KNOWING RELEASE. By signing this Release Agreement, Employee
certifies that:
(a) Employee has carefully read and fully understands the provisions of this
Release Agreement;
(b) Employee was advised by Company in writing, via this Release Agreement, to
consult with an attorney before signing this Release Agreement;
(c) Company hereby allows Employee a reasonable period of time from its initial
presentation to Employee (at least 21 days) to consider this Release Agreement
before signing it, should Employee so desire; and,
(d) Employee agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
     17. REVOCATION OF RELEASE AGREEMENT. Employee certifies that he has fully
read, has received an explanation of, and completely understands the provisions
of this Agreement, and that he has been advised by Company that he should
consult with an attorney before signing this Agreement. He further certifies
that he has had adequate time to review and consider the provisions of this
Agreement and that he is signing this Agreement knowingly, freely and
voluntarily, without duress, coercion or undue influence. Employee understands
and acknowledges that he has twenty-one (21) days from the receipt of this
agreement to consider whether he wishes to sign it. Should he choose to sign, he
has an additional seven (7) calendar days following his execution of this
Agreement to revoke his acceptance of this Agreement (the “Revocation Period”).
This Agreement shall not become effective or enforceable until the Revocation
Period has expired. Revocation of this Agreement must be made by delivering a
written notice of revocation to Brenda Ragsdale, Senior Vice President of Human
Resources, Allied Automotive Group, Inc., of Company. For the revocation to be
effective, written notice must be received no later than the close of business
on the seventh day after Employee signs this Agreement. Revocation can be made
by hand delivery, telegram, facsimile, or postmarking before the expiration of
this seven (7) days period. On the eighth day after Employee signs this
Agreement, the Agreement becomes binding and effective. In addition, Employee
understands and acknowledges notwithstanding anything contained herein to the
contrary, that no monies will be paid under the terms of this Agreement until
the end of the Revocation Period.

6



--------------------------------------------------------------------------------



 



     18. Definitions
(a) “Confidential Information” means information (whether in print or otherwise)
about the Company and its employees, customers and/or suppliers which is not
generally known outside of the Company, which employee learns of in connection
with employee’s employment with the Company, and which would be useful to
competitors, customers and/or suppliers of the Company. Confidential Information
includes, but is not limited to: (1) business and employment policies, marketing
methods and the targets of those methods, finances, business plans, promotional
materials and price lists; (2) the terms upon which the Company obtains products
from its vendors and sells them to customers; (3) the nature, origin,
composition and development of the company’s products; (4) the manner in which
the Company provides products and services to its customers.
(b) “Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state or other law, and
specifically includes, but is not limited to, prices, rates, and related
information regarding pricing, and computer software programs owned or developed
by Company, its parent, subsidiaries or affiliates.
(c) “Business of Company” means the provision of logistics and distribution
services to the new and used vehicle distribution market and other segments of
the automotive industry.
(d) “Material Contact” means direct personal contact or the supervision of
efforts of those who have personal contact on behalf of Company, with a
customer, supplier, or vendor of Company.
     IN WITNESS WHEREOF the undersigned hereunto set their hands to this Release
Agreement on the dates written below.
     Executed this 11th day of July, 2007.

                 
EMPLOYEE
      ALLIED AUTOMOTIVE GROUP, INC.    
 
               
-s- JOSEPH V. MARINELLI [g09120g0912001.gif]
          -s- Thomas King [g09120g0912002.gif]    
 
               
JOSEPH V. MARINELLI
      By:   Thomas King    
 
          Executive Vice President and CFO    

7